DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a filter structure comprising the combination required by claim 1, wherein in a stack direction of the filter structure, the absorption layer and the grating layer are respectively at two opposite sides of the filter structure; the grating layer is configured that light of different wavelengths are incident on a contact surface of the first refractive index match layer and the waveguide layer at different incident angles, and the light of different wavelengths comprises a target incident light; the first refractive index match layer, the waveguide layer and the second refractive index match layer are configured that: the target incident light entering into the waveguide layer is totally reflected on the contact surface of the first refractive index match layer and the waveguide layer, and continues to be transmitted in the waveguide layer: and on a contact surface of the waveguide layer and the second refractive index match layer, at least a portion of the target incident light is emitted from the waveguide layer to the grating layer; the grating layer is further configured to diffract the at least a portion of the target incident light to form a target emitting light; the light of different wavelengths further comprise a non-target incident light, the first refractive index match layer and the waveguide layer are further configured that: an incident angle of the non-target incident .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/DAVID Y CHUNG/Examiner, Art Unit 2871     

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871